Citation Nr: 1038099	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for a disability of the left 
leg and foot that is manifested by hypersensitivity and left foot 
drop, claimed as secondary to service-connected left knee 
anterior cruciate ligament (ACL) reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1989 to March 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Sioux 
Falls, South Dakota, that denied the Veteran's claim of 
entitlement to service connection for left leg hypersensitivity 
and a left foot drop as secondary to his service connected left 
knee ACL reconstruction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran served on active duty from February 1989 to March 
1992.  He claims that he incurred a disability of the left leg 
and foot that is manifested by left leg hypersensitivity and a 
left foot drop as a result of left knee ACL reconstruction 
surgery performed in service in 1991 after sustaining a left knee 
injury parachuting from a helicopter.  See VA Examination Report, 
May 1992.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development is 
necessary prior to adjudication of this claim.  

The Board notes that certain VA and private treatment records 
dated April 2005 to February 2008 reflect notations of a left 
foot drop disorder that the Veteran related to his in-service 
left knee surgery.  See, e.g., Private Evaluation, April 2005; 
Letter, E.P., Orthotist, February 2008; VA Treatment Records, 
July 2005, June 2006.  May 2005 and April 2007 VA examination 
reports, however, reflect that no left foot drop disorder was 
found on examination.

With regard to the Veteran's claimed left leg hypersensitivity, 
the Board notes that a December 2005 VA examination report 
reflects the Veteran complained of increased sensory changes in 
and around the area of the left knee ACL repair surgical scar, 
causing pain and discomfort, and the examiner recorded a 
diagnosis of left knee hypersensitivity near the ACL 
reconstruction incisions that he opined was as likely as not 
related to service.  Based thereon, the March 2006 RO decision 
granted service connection for a "hypersensitivity (scar) left 
leg," and assigned a 10 percent rating under Diagnostic Code 
5257-7804.  Subsequently, a December 2006 VA treatment record 
reflects that EMG testing revealed old peroneal neuropathy of the 
Veteran's left knee, but with no evidence of ongoing denervation.  
An April 2007 VA examination reflects that the examiner reviewed 
the December 2006 EMG report and recorded a diagnosis of mild 
residual peroneal neuropathy with hypersensitivity at the lateral 
left knee but without evidence of foot drop or ankle weakness on 
examination.

As noted, the Veteran has been granted service connection for 
scarring of the left leg manifested by hypersensitivity, and the 
issue on appeal encompasses a claim for a disability of the left 
lower extremity that is separate and distinct from that scar, but 
also manifested by hypersensitivity.  Although the diagnosis of 
mild residual peroneal neuropathy with hypersensitivity noted in 
the report of the April 2007 VA examination appears to suggest 
that there a disability of the peroneal nerve that is manifested 
by hypersensitivity, and that it is related to his knee surgery, 
the actual clinical findings describing the hypersensitivity 
appear similar to those noted in December 2005.  Specifically, 
the hypersensitivity was noted to be present in the area of 
surgical incision, and, as noted, that finding during the 
December 2005 examination served as the basis of the RO's award 
of a compensable rating for scarring.

In light of the above medical evidence of record, the Board finds 
that it is unclear whether the hypersensitivity noted in the 
Veteran's leg is a manifestation of any current peroneal nerve 
disability, or his service-connected surgical scarring, or both.  
Based thereon, the Board finds that a remand is necessary before 
a decision can be made on the Veteran's claim.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the 
effort to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA 
examination to clarify the nature and 
etiology of the Veteran's claimed left leg 
and left foot conditions, to include to 
address whether he has any current 
neurological disorder of the left leg, to 
include disability of the personeal nerve.  
Please ask the examiner to opine as to 
whether each disorder identified on 
examination is "at least as likely as not" 
(meaning a likelihood of at least 50%) a 
result of his in-service 1991 left knee ACL 
reconstruction surgery in service.  With 
regard to any left leg hypersensitivity 
identified on examination, the examiner 
should, to the extent possible, indicate 
whether such symptomatology is attributable 
to the Veteran's already service-connected 
left knee scarring, or any underlying 
neurological disorder identified on 
examination, or both.  

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
specifically indicate that it has been 
reviewed.  All necessary tests and studies 
should be conducted.  The examiner must 
provide a complete rationale for all 
findings.  If the examiner concludes that any 
diagnosed left leg, left foot, or other lower 
left extremity neurological disorder is not 
related to service, the examiner should 
explain, in detail, the reasoning behind this 
determination.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.  Once the aforementioned development is 
complete, readjudicate the Veteran's claim.  
If the Veteran's claim remains denied, he 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


